FILED
                                UNITED STATES DISTRICT COURT                                      JUN 1 9 2012
                                FOR THE DISTRICT OF COLUMBIA                              Clerk, us Di .
                                                                                         Courts fo.r the ~~net & Bankruptcy
                                                   )                                                       stnct ot Columbia
Maria Jose Carrascosa,
                                                   )
                Petitioner,                        )
                                                   )
        v.                                         )
                                                   )
                                                          Civil Action No.      12 0992
William Hauck, et al.,                             )
                                                   )
                Respondents.                       )

                                       MEMORANDUM OPINION

        Petitioner, proceeding prose, has submitted an application for a writ of habeas corpus

under 28 U.S.C. § 2254, along with an application to proceed in forma pauperis. The Court will

grant the application to proceed in forma pauperis and will dismiss the case for lack of

jurisdiction.

        Petitioner is a New Jersey state prisoner incarcerated in Clinton, New Jersey. She is

challenging her conviction entered by the New Jersey Superior Court on December 23, 2009,

following a jury trial. Pet.   ~~   1-6. Federal court review of state convictions is available under 28

U.S.C. § 2254 only after the exhaustion of available state remedies. See 28 U.S.C. §2254(b )(1 ).

Thereafter, "an application for a writ of habeas corpus[] made by a person in custody under the

judgment and sentence of a State court ... may be filed in the district court for the district

wherein such person is in custody or in the district court for the district within which the State

court was held which convicted and sentenced [petitioner] and each of such district courts shall

have concurrent jurisdiction to entertain the application." 28 U.S.C. § 2241(d). Because




                                                                                                                         3
petitioner has no recourse in the District of Columbia, this action will be dismissed. A separate

Order accompanies this Memorandum Opinion.


                                                     United States District Judge

Date: June    Jh2012




                                                2